Case 18-24070-GLT        Doc 266     Filed 10/08/19 Entered 10/08/19 15:21:18           Desc Main
                                    Document      Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                           Bankruptcy No. 18-24070-GLT

  ONEJET, INC.,
                                                   Chapter 7
                        Debtor.
                                                   Related Doc. Nos.: 247
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                         Movant,

  NO RESPONDENT.


            NOTICE OF (I) SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
           INTELLECTUAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
                ENCUMBRANCES, AND INTEREST; (II) AUCTION; AND
                         (III) SALE CONFIRMATION HEARING

 To: Respondents and all Creditors and Parties in Interest of the above named Debtor:

 PLEASE TAKE NOTICE IS OF THE FOLLOWING

        1.      Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of
 OneJet, Inc. (the “Debtor”), has filed a Motion Entry of an Order (I) Approving Sale of
 Substantially All of the Debtor’s Intellectual Property Free and Clear of Liens, Claims and
 Encumbrances and (II) Granting Related Relief (“Sale Motion”) seeking, authority to sell
 substantially all of the Debtor’s intellectual property free and clear of all liens, claims,
 encumbrances, and interest (the “Sale”) for the following intellectual property (collectively, the
 “IP Assets”):

    Application No. Title                            Filing Date     Country       Status
    PCT/US11/35916   SYSTEMS, METHODS, AND            5/10/2011       PCT          Expired
                        MACHINE-READABLE
                             STORAGE MEDIA FOR
                             INTERFACING WITH A
                          COMPUTER FLIGHT SYSTEM
        61/333,452         SYSTEM AND METHOD TO       5/11/2010        U.S.        Expired
                         SCHEDULE AND MARKET AIR
                          TRANSPORATION SERVICES
    PCT/US11/36134         SYSTEM AND METHOD TO       5/11/2011        PCT         Expired
                         SCHEDULE AND MARKET AIR
                          TRANSPORATION SERVICES
        13/248,963         SYSTEMS, METHODS, AND      5/10/2011        U.S.        Granted
                             MACHINE-READABLE
                             STORAGE MEDIA FOR
                             INTERFACING WITH A
                          COMPUTER FLIGHT SYSTEM
Case 18-24070-GLT        Doc 266     Filed 10/08/19 Entered 10/08/19 15:21:18           Desc Main
                                    Document      Page 2 of 3


        13/249,167         SYSTEMS, METHODS, AND      5/10/2011        U.S.        Granted
                             MACHINE-READABLE
                             STORAGE MEDIA FOR
                             INTERFACING WITH A
                          COMPUTER FLIGHT SYSTEM
       11781139.8          SYSTEMS, METHODS, AND      5/10/2011        E.U.        Pending
                             MACHINE-READABLE
                             STORAGE MEDIA FOR
                             INTERFACING WITH A
                          COMPUTER FLIGHT SYSTEM
        2,798,849          SYSTEMS, METHODS, AND      5/10/2011      Canada        Lapsed
                             MACHINE-READABLE
                             STORAGE MEDIA FOR
                             INTERFACING WITH A
                          COMPUTER FLIGHT SYSTEM
        13/866,972         SYSTEMS, METHODS, AND      4/19/2013        U.S.      Abandoned
                             MACHINE-READABLE
                             STORAGE MEDIA FOR
                             INTERFACING WITH A
                          COMPUTER FLIGHT SYSTEM


         2.    Contemporaneous to the Sale Motion, the Trustee filed a Motion for Entry of an
 Order Approving (I) Bidding Procedures for the Sale of Substantially All IP Assets and (II) Form
 and Manner of Sale Notice (the “Bid Procedures Motion”) for the approval of certain procedures
 (“Bid Procedures”) for the solicitation of bids with respect to the Sale.

          3.     A hearing on the Bid Procedures Motion was held before the Bankruptcy Court on
 August 29, 2019, and thereafter the Bankruptcy Court entered an order, among other things,
 approving the Bid Procedures Motion [Docket No. 247] (the “Bid Procedures Order”). The Bid
 Procedures Order established the Bid Procedures that govern the manner in which the IP Assets
 are to be sold. All bids must comply with the Bid Procedures and be submitted so as to be received
 not later than 4:00 p.m. (prevailing Eastern Time) on November 26, 2019.

          4.    Pursuant to the Bid Procedures, each Qualified Bidder (as defined in the Bid
 Procedures) shall be invited to participate in an auction (the “Auction Sale”) at the law firm of
 Bernstein-Burkley, P.C., 707 Grant Street, Suite 2200 Gulf Tower, Pittsburgh, PA 15219, which
 shall commence at 1:00 p.m. (prevailing Eastern Time) on December 03, 2019. Any party
 interested in submitting a competing bid shall contact Sherwood Partners, Inc., Attn: Peter
 Hartheimer, 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054 (email:
 p.hartheimer@sherwoodpartners.com).

         5.     Sale Confirmation Hearing is currently is scheduled to be conducted on December
 05, 2019 at 10:30 a.m. before Judge Gregory L. Taddonio in Courtroom A, 54th Floor U.S. Steel
 Tower, 600 Grant Street, Pittsburgh, PA 15219, to consider the confirmation of the Sale to the
 Successful Bidder (as defined in the Bid Procedures) or any higher and better offer by a Qualified
 Bidder. The Sale Confirmation Hearing may be adjourned or rescheduled from time to time upon
 court approval.

      6.    OBJECTIONS TO ANY RELIEF REQUESTED IN THE SALE MOTION,
 INCLUDING TRUSTEE’S REQUEST TO APPROVE THE SALE OF THE IP ASSETS
 FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
 TO THE SUCCESSFUL BIDDER (EACH, AN “OBJECTION”), MUST BE MADE IN
 WRITING, FILED, AND SERVED SO AS TO BE ACTUALLY RECEIVED BY 4:00 P.M.
Case 18-24070-GLT         Doc 266    Filed 10/08/19 Entered 10/08/19 15:21:18             Desc Main
                                    Document      Page 3 of 3


 (PREVAILING EASTERN TIME) ON DECEMBER 04, 2019 (THE “OBJECTION
 DEADLINE”).

         7.     ANY OBJECTION MUST BE SERVED IN ACCORDANCE WITH THE
 PRECEDING PARAGRAPH ON EACH OF THE FOLLOWING PARTIES: (a) Rosemary
 C. Crawford, the chapter 7 trustee, P.O. Box 355, Allison Park, PA 15101; (b) counsel to the
 Trustee, Bernstein-Burkley, P.C., Attn: Kirk B. Burkley, 707 Grant Street, Suite 2200 Gulf Tower,
 Pittsburgh, PA 15219; and (c) the Office of the United States Trustee, Liberty Center, 1001 Liberty
 Avenue, Suite 970 , Pittsburgh, PA 15222.

         8.      The failure of any person or entity to file an Objection on or before the Objection
 Deadline shall be deemed a consent to the Sale of the IP Assets to the Successful Bidder and the
 other relief requested in the Sale Motion, and be a bar to the assertion, at the Sale Confirmation
 Hearing or thereafter, of any objection to the Bid Procedures Motion, the Sale Motion, the Auction
 Sale, the sale of the IP Assets, the Trustee’s consummation and performance of the asset purchase
 agreement or other agreement with a different Successful Bidder (including in any such case,
 without limitation, the transfer of the IP Assets free and clear of all liens, claims, encumbrances,
 and interests).

       9.      This Notice is subject to the full terms and conditions of the Sale Motion, the Bid
 Procedures Order, and the Bid Procedures, which shall control in the event of any conflict.

 Dated: October 8, 2019                               /s/ Kirk B. Burkley________
                                                      Kirk B. Burkley, PA I.D.: 89511
                                                      Special Counsel for Trustee

 Arrangements for review/due diligence prior
 to said Auction Sale may be made with:

 Peter Hartheimer                                        Kirk B. Burkley
 Sherwood Partners, Inc.                                 Bernstein-Burkley, P.C.
 3945 Freedom Circle, Suite 560                          707 Grant Street, Suite 2200
 Santa Clara, CA 95054                                   Pittsburgh, PA 15219
 p.hartheimer@sherwoodpartners.com                       T: (412) 456-8100
                                                         F: (412) 456-8135
                                                         kburkley@bernsteinlaw.com
